Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 13, 2014.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-14-00809-CV



           IN RE FINGER CONSTRUCTION COMPANY, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              133rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-44157

                         MEMORANDUM OPINION

      On October 10, 2014, relator Finger Construction Company filed a petition
for writ of mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel the Honorable Jaclanel
McFarland, presiding judge of the 133rd District Court of Harris County, to vacate
an order granting the real parties in interest’s motion for spoliation remedies, an
order denying relator’s motion for reconsideration of the same, and an order
granting the real parties in interest’s no-evidence motion for partial summary
judgment and motion to strike relator’s third-party claims.

      Relator has not satisfied its burden to demonstrate entitlement to mandamus
relief. Accordingly, we deny relator’s petition for writ of mandamus.




                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Busby.




                                         2